Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 1 of 11 Page ID #:134



 1 Bilal A. Essayli (Sate Bar No. 273441)
   D. Andrew Brown (State Bar No. 273430)
 2 ESSAYLI & BROWN LLP
   100 Bayview Circle, Suite 100
 3 Newport Beach, California 92660
   Telephone: 949.508.2980
 4 Facsimile: 949.508.2981
 5 Attorneys for Abdallah Osseily
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                              CENTRAL DISTRICT OF CALIFORNIA

11
12 United States                                       Case No. 19-CR-00117-JAK

13                 Plaintiff,                          MOTION TO DISCLOSE FISA-
                                                       RELATED MATERIAL NECESSARY TO
14          vs.                                        LITIGATE MOTIONS FOR DISCOVERY

15 Abdallah Osseily
16                 Defendant.

17
18          The defendant, through his attorneys, respectfully moves this Court for an order

19 compelling disclosure of FISA-related material necessary to litigate motions for discovery and for
20 the suppression of the fruits of FISA activity on the grounds asserted in the accompanying
21 memorandum.
22
23 DATED: November 8, 2019                    Essayli & Brown LLP

24                                            By:    /s/ Bilal A. Essayli
25                                                  Bilal A. Essayli
                                                    D. Andrew Brown
26                                                  Attorneys for Abdallah Osseily
27
28


                                MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 2 of 11 Page ID #:135



 1 Bilal A. Essayli (Sate Bar No. 273441)
   D. Andrew Brown (State Bar No. 273430)
 2 ESSAYLI & BROWN LLP
   100 Bayview Circle, Suite 100
 3 Newport Beach, California 92660
   Telephone: 949.508.2980
 4 Facsimile: 949.508.2981
 5 Attorneys for Abdallah Osseily
 6
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                                CENTRAL DISTRICT OF CALIFORNIA

11
12 United States                                       Case No. 19-CR-00117-JAK

13                   Plaintiff,                        MEMORANDUM IN SUPPORT OF
                                                       MOTION TO DISCLOSE FISA-
14          vs.                                        RELATED MATERIAL NECESSARY TO
                                                       LITIGATE MOTIONS FOR DISCOVERY
15 Abdallah Osseily
16                   Defendant.

17
18 I.       INTRODUCTION

19          Defendant Abdallah Osseily is charged by the National Security Division with two counts

20 of Bank Fraud (18 U.S.C. § 1344) and two derivative counts related to making false statements in
21 his naturalization petition and interview (18 U.S.C. §§ 1425(a) and 1015(a)). Despite being
22 charged by the National Security Division, the government has not alleged or otherwise provided
23 any discovery suggesting that Mr. Osseily has committed any national security related offenses.
24 Rather, the government has charged him with providing an inaccurate tax return in conjunction
25 with two credit applications, in which no financial institutions suffered any losses. During
26 discovery the government produced evidence under a protective order, which strongly suggests
27 that the government was conducting physical and electronic surveillance of Mr. Osseily. The
28 government has not produced any orders or warrants authorizing such electronic surveillance and


                  MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 3 of 11 Page ID #:136



 1 the defense reasonably believes that Mr. Osseily was subject to surveillance under the Foreign
 2 Intelligence Surveillance Act (FISA).
 3           FISA was enacted in 1978 in an effort to curb abuses regarding surveillance of United

 4 States citizens. “The Act was intended to strike a sound balance between the need for such
 5 surveillance and the protection of civil liberties.” In re Kevork, 788 F.2d 566, 569 (9th Cir. 1986)
 6 (quoting S. Rep. No. 604, 95th Cong., 2d Sess. 9, reprinted in 1978 U.S.C.C.A.N. 3904, 3910).
 7 The defense is seeking the disclosure of FISA orders, applications, minimization procedures, and
 8 the fruits of any surveillance so that it can competently litigate pre-trial motions, including the
 9 filing of a suppression motion. As explained below, the defense request is based on the Court’s
10 authority to order disclosures under FISA, the Fourth and Fifth Amendment, and Federal Rule of
11 Criminal Procedure 16(a)(1).
12 II.       ARGUMENT

13           A.      FISA Authorizes Broad Surveillance And Searches Of United States Citizens

14                   But Only If Certain Predicates Are Established

15           FISA established a unique type of court – one that operates in secret and in which the

16 government is the only entity permitted to appear. FISA authorizes issuance of two types of orders
17 by the Foreign Intelligence Surveillance Court (FISC) – those allowing electronic surveillance and
18 those allowing physical searches. The statutory prerequisites are the same in most respects for
19 both types of intrusions. Any application to the FISC must be made under oath by a federal officer
20 and contain certain information and certifications. 50 U.S.C. §§ 1804 and 1823.1
21
22           1
               In brief, an application for electronic surveillance must: (1) provide the identity of the
23   Federal officer making the application (§ 1804(a)(1)); (2) state the identity or description of the
     target (§ 804(a)(2)); (3) include “a statement of the facts and circumstances relied upon by the
24   applicant to justify his belief that . . . the target of the electronic surveillance is a foreign power or
     an agent of a foreign power and each of the facilities or places at which the electronic surveillance
25   is directed is being used, or is about to be used by a foreign power or an agent of a foreign power”
26   (§ 1804(a)(3)(A) and (B)); (4) provide a “statement of proposed minimization procedures” (§
     1804(a)(4)); (5) provide a “description of the nature of the information sought and the type of
27   communications or activities to be subjected to surveillance” (§ 1804(a)(5)); and (6) set forth
     “certifications” by the Assistant to the President for National Security Affairs, an executive branch
28   (footnote continued)
                                                            2
                  MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 4 of 11 Page ID #:137



 1          The statute also requires a summary statement of the means by which the

 2 surveillance will be effected and a statement whether physical entry is required to effect
 3 the surveillance, including: (1) a statement of facts concerning previous applications that
 4 have been made to any judge under this statute and action taken on each previous
 5 application; and (2) the specific period of time for which the electronic surveillance is
 6 required to be maintained. Id. § 1804(a)(7) – (9). The Attorney General must personally
 7 review the application and determine that it satisfies the criteria and requirements set forth
 8 in the statute. § 1804(d).
 9          Before the FISA court can approve electronic surveillance, it must make findings

10 under § 1805(a): (1) the application was made by a Federal officer and approved by the
11 Attorney General; (2) there is probable cause to believe that “the target of the electronic
12 surveillance is a foreign power or an agent of a foreign power . . . and . . .each of the
13 facilities or places at which the electronic surveillance is directed is being used or is about
14 to be used by a foreign power or agent of a foreign power”; (3) the proposed minimization
15 procedure meets the definition of minimization procedures under section 1801(h); and
16 (4) the application contains all statements and certifications required.
17          In accordance with § 1805(a)(4), if a target is a “United States person,” the FISC must find

18 that the “certifications” under § 1804(a)(6)(E) – namely, that the information sought is (i) “the
19 type of foreign intelligence information designated,” and (ii) “cannot reasonably be obtained by
20 normal investigative techniques” – are “not clearly erroneous.” In contrast to foreigners, United
21 States persons are provided protection for constitutionally protected activity: § 1805(a)(2)(A)
22
     official or officials designated by the President from among those executive officers employed in
23
     the area of national security or defense and appointed by the President with the advice and consent
24   of the Senate, stating as follows (§ 1804(a)(6)): (A) the certifying official deems the information
     sought to be foreign intelligence information; (B) a significant purpose of the surveillance is to
25   obtain foreign intelligence information; (C) such information cannot reasonably be obtained by
     normal investigative techniques; (D) the type of foreign intelligence information being sought
26   according to the categories describe in section 1801(e) of this title; and (E) the basis for the
     certification that the information sought is the type of foreign intelligence information designated
27
     and such information cannot reasonably be obtained by normal investigative techniques.
28
                                                       3
                MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 5 of 11 Page ID #:138



 1 provides “[t]hat no United States person may be considered a foreign power solely upon the basis
 2 of activities protected by the first amendment.”
 3          Critical to operation of FISA and review in this case are the definitions set out in 50 U.S.C.

 4 § 1801. “Foreign power” is defined in § 1801(a) to include foreign governments, groups they
 5 control, and groups engaged in terrorism. “Agent of a foreign power” is defined by a series of acts
 6 that distinguish between “United States person[s],” and “any person other than a United States
 7 person.” Compare 50 U.S.C. § 1801(b)(1) and (2). The types of acts that can support an order for a
 8 United States person are far more limited than those that can support an order for other people.
 9          FISA authorizes any “aggrieved person” to move to suppress evidence obtained or derived

10 from electronic surveillance on the grounds that “the information was unlawfully acquired” or “the
11 surveillance was not made in conformity with an order of authorization or approval.” § 1806(e)(1)
12 and (2). FISA defines the phrase “aggrieved person” as “a person who is the target of an electronic
13 surveillance or any other person whose communications or activities were subject to electronic
14 surveillance.” § 1801(k). The government must provide notice of the fact that surveillance was
15 conducted so that a person may move to suppress the evidence obtained as a result.
16          B.      Disclosure Of The FISA Materials Should Be Made To The Defense Under

17                  The FISA Provisions Calling For Disclosure

18          While some litigation over classified material takes place ex parte, Congress, in FISA,

19 recognized the potential necessity for defense access to classified material and participation by an
20 aggrieved party in litigation over the legality of FISA-derived surveillance and searches. Congress
21 and the courts have also recognized that access by the defense to classified material may also be
22 required by the Due Process Clause of the Constitution.
23                  1.     Disclosure To The Defense Is Necessary To Make An Accurate

24                         Determination Of The Legality Of The Surveillance And Searches.

25          FISA specifically includes a provision for suppression of unlawfully obtained evidence:

26 When a court determines that electronic surveillance or a physical search “was not lawfully
27 authorized or conducted, it shall . . . suppress the evidence which was unlawfully obtained or
28 derived from the electronic surveillance or physical search of the aggrieved person.” 50 U.S.C. §§
                                                      4
                 MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 6 of 11 Page ID #:139



 1 1806(g) (electronic surveillance), 1825(h) (physical search). In determining the legality of
 2 surveillance, “the court may disclose to the aggrieved person, under appropriate security
 3 procedures and protective orders, portions of the application, order, or other materials relating to
 4 the surveillance only where such disclosure is necessary to make an accurate determination of the
 5 legality of the surveillance.” 50 U.S.C. §§ 1806(f) (electronic surveillance), § 1825(g) (physical
 6 searches). Disclosure is, therefore, warranted when a court needs a defense attorney’s input to
 7 decide whether the various forms of FISA surveillance used in this case was lawful.
 8          Courts and Congress have identified factors that courts should consider when assessing

 9 whether disclosure is “necessary” under § 1806(f): the “complex[ity]” of the legal questions at
10 issue; “indications of possible misrepresentations of fact”; vague identifications; and the volume,
11 scope, complexity of the surveillance materials, or records showing overbroad surveillance.2
12 S. Rep. No. 701, 95th Cong., 2d Sess. At 64, reprinted in 1978 U.S.C.C.A.N. 4033; United States
13 v. Ott, 827 F.2d 473, 476 (9th Cir. 1987); United States v. Belfield, 692 F.2d 141, 147-48 (D.C.
14 Cir. 1982). Here, defense counsel should be afforded an opportunity to review the application,
15 order, and other related materials to determine if any of the factors described by the Ninth Circuit
16 are implicated. Without defense counsel input, it would be virtually impossible for the Court to
17 determine whether any factual misrepresentations about the defendant were made in the
18 application to FISC. It also appears that the surveillance against Mr. Osseily was long-running and
19
            2
20              An alarming practice of overbroad surveillance is the government’s use of Section 702 of
     FISA, 50 U.S.C. § 1881a, whereby the government intercepts billions of international
21   communications sent by hundreds of thousands of individuals, including Americans. The
     government stores these communications in massive databases, retains them for years, and
22   searches them repeatedly for information about Americans—including in domestic criminal
     investigations. This surveillance takes place inside the United States and with only limited
23
     involvement by judges on FISC. All of this surveillance is conducted without a warrant. The FBI’s
24   routine queries for Americans’ communications are often called “backdoor searches” as they
     constitute an end around the Fourth Amendment. Media outlets have recently reported on the
25   FBI’s abuse of backdoor searches. (See Spencer Ackerman, Secret Court: FBI Warrantless
     Searches Were Illegal, The Daily Beast, October 8, 2019, https://www.thedailybeast.com/secret-
26   court-fbi-warrantless-searches-were-illegal). In light of recent documented abuses of this data, it is
     critical to learn whether any Section 702 information was used to surveil Mr. Osseily, including as
27
     a basis for establishing probable cause in any FISA applications in the present case.
28
                                                       5
                MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 7 of 11 Page ID #:140



 1 may have possibly implicated digital devices, which present novel Forth Amendment questions.
 2          In addition, the government has a history of using warrantless surveillance—including

 3 Section 702 surveillance—as the basis for FISA applications. See James Bamford, THE SHADOW
 4 FACTORY, (Doubleday 2008) at 117 (“By the time the [National Security Agency] operation was
 5 up and running in the fall of 2001, between 10 and 20 percent of all the requests coming to the
 6 FISA court were tainted by what is known in the legal profession as ‘the fruit of the poisonous
 7 tree,’ that is, the warrantless program.”); Charlie Savage, Federal Prosecutors, in a Policy Shift,
 8 Cite Warrantless Wiretaps as Evidence, N.Y. Times, Oct. 26, 2013
 9 (https://www.nytimes.com/2013/10/27/us/federal-prosecutors-in-a-policy-shift-cite-warrantless-
10 wiretaps-as-evidence.html?module=inline). In order to litigate these complex FISA and non-FISA
11 issues, full disclosure to and involvement by the defense is necessary and appropriate.
12                  2.      Defense Input Is Necessary To Address Complex Questions Regarding

13                          Statutory Terms And Their Relationship To Criminal Activity.

14          FISA involves the unique substantive requirement for probable cause of proof that a person

15 is a foreign power or an agent of a foreign power. Instead of directing a judge to find probable
16 cause to believe that the fruits or evidence of a crime may be found, a FISC judge must find that
17 there is probable cause to believe that the target is a foreign power or agent of a foreign power and
18 that the facilities or locations sought to be searched are being used, or are about to be used, by a
19 foreign power or agent of a foreign power. 50 U.S.C. § 1805(a)(2).
20          The probable cause issues are complex in this case. Under the statutory definitions, no

21 order should have issued under the “foreign power” (50 U.S.C. § 1801(a)) section of the statute
22 because Mr. Osseily does not meet those criteria. Nor, by definition, can he be an agent of a
23 foreign power under § 1801(b)(1) because that section only applies to “any person other than a
24 United States person.” 50 U.S.C. § 1801(b)(1) (emphasis added). Thus, any order should have
25 issued under 50 U.S.C. § 1801(b)(2). Precisely what must be found is not, however, clear.
26          Mr. Osseily is a legal permanent resident who resides in the United States and is, therefore,

27 considered a United States person. The defense has not received any evidence that Mr. Osseily
28 was an agent of a foreign power, let alone that he was involved in any associated criminal activity.
                                                       6
                MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 8 of 11 Page ID #:141



 1 Defense involvement will therefore be necessary to counter assertions made by the government in
 2 support of any FISA orders.
 3                  3.     Defense Involvement Is Necessary To Address Questions Related To

 4                         The Necessity For Use Of FISA.

 5          In order to limit intrusions under FISA, Congress allowed its use only when the Attorney

 6 General certifies “that such information cannot reasonably be obtained by normal investigative
 7 procedures.” 50 U.S.C. § 1804(a)(6)(C); 1823(a)(6)(C). This provision is similar to that found in
 8 18 U.S.C. § 2518(1)(c) (application must include “full and complete statement as to whether or
 9 not other investigative procedures have been tried and failed or why they reasonably appear to be
10 unlikely to succeed if tried or to be too dangerous”). There is scant guidance on the necessity issue
11 under FISA. These questions can be complex, as are the questions of necessity in wiretaps under
12 Title III. See, e.g., United States v. Gonzalez, Inc., 412 F.3d 1102, 1111-15 (9th Cir. 2005). The
13 defense has received no information from the government to justify the basis for the government’s
14 belief that use of FISA was necessary against Mr. Osseily. Disclosure and defense involvement on
15 this important issue is necessary.
16                  4.     Defense Involvement Is Necessary To Address Questions Related To

17                         Minimization Of The Government’s Intrusions.

18          Under FISA, as under the Title III wiretap statute, the government is required to.

19 demonstrate it has minimized its intrusions.3 The statute requires three specific types of
20 minimization to protect distinct interests. 50 U.S.C. § 1801. First, by minimizing acquisition,
21 Congress envisioned that surveillance should be discontinued where the target is not a party to the
22 communications. Second, by minimizing retention, Congress intended that information acquired,
23
24   3
     “[The] minimization procedures are designed to protect, as far as reasonable, against the
   acquisition, retention, and dissemination of nonpublic information which is not foreign
25 intelligence information. If the data is not foreign intelligence information as defined by the
26 statute, the procedures are to ensure that the government does not use the information to identify
   the target or third party, unless such identification is necessary to properly understand or assess the
27 foreign intelligence information that is collected.” In re Sealed Case, 310 F.3d at 731 (citing
   § 1801(h)(2)).
28
                                                      7
                MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 9 of 11 Page ID #:142



 1 which is not necessary for obtaining, producing, or disseminating foreign intelligence information,
 2 be destroyed where feasible. Third, by minimizing dissemination, Congress intended that even
 3 lawfully retained information should only be divulged to those officials with a specific need. In re
 4 Sealed Case, 310 F.3d at 731. Robust minimization is also constitutionally required. Berger v.
 5 New York, 388 U.S. 41, 57-58 (1967).
 6          Here, defense counsel input in necessary to determine whether the minimization

 7 requirements in place were legally sufficient given the breadth of the surveillance, and whether the
 8 procedures were violated. This is especially warranted given the complexity of electronic
 9 surveillance techniques used today and recent government violations identified by the FISC. Just
10 last month, the Director of National Intelligence released a redacted FISC opinion finding that the
11 FBI’s procedures for accessing Section 702 data violated both the statute and the Fourth
12 Amendment. See October 18, 2018 FISC Op.4 This is not the first transgression identified by the
13 court. In 2017, the FISC identified significant problems with the government’s “backdoor
14 searches” of Section 702 data, as well as an array of other violations. See April 26, 2017 FISC Op.
15 at 19-23, 68-95. After belatedly disclosing the backdoor-search problem, the NSA struggled for
16 months to “ascertain the scope and causes” of its compliance problems, attributing its failure to
17 “the complexity of the issues involved.” Id. at 5. This complexity was coupled with, in the FISC’s
18 words, “an institutional ‘lack of candor’ on NSA’s part.” Id. at 19, 67-68 & n.57.5
19          C.      Disclosure Is Necessary So That The Defense Can Determine Whether A Basis

20                  Exists For A Franks Hearing.

21          The FISA applications may contain intentional or reckless material falsehoods or

22
23          4
             The declassified FISC opinion can be accessed through the following link:
   https://www.intel.gov/assets/documents/702%20Documents/declassified/2018_Cert_FISC_Opin_
24 18Oct18.pdf
25          5
             The government has submitted misleading information to the FISC on a number of other
   occasions. See April 26, 2017 FISC Op. at 30 n.14 (noting other “substantial misrepresentation[s]”
26 regarding “major collection programs”); In re All Matters Submitted to the FISC, 218 F. Supp. 2d
27 611, 620-21 (FISC 2002) (explaining “errors related to misstatements and omissions of material
   facts” in FISA applications), abrogated on other grounds, In re Sealed Case, 310 F.3d 717.
28
                                                     8
                 MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 10 of 11 Page ID #:143



  1 omissions, and the government’s refusal to disclose the applications violates Mr. Osseily’s rights
  2 under Franks v. Delaware, 438 U.S. 154 (1978). In other cases, the government has confessed
  3 error relating to “misstatements and omissions of material facts” that it had made in its FISA
  4 applications. In re All Matters Submitted to the Foreign Intelligence Surveillance Court, 218 F.
  5 Supp. 2d 611, 620-21 (FISA Ct. 2002), abrogated on other grounds, In re Sealed Case, supra.
  6 Disclosure is therefore necessary so that, based on defense analysis, this Court can conduct a
  7 Franks hearing at which Mr. Osseily will have the opportunity to inquire into whether the affiants
  8 before the FISA court intentionally or recklessly made materially false statements or omitted
  9 material information from the FISA applications. In this regard, significant questions are likely to
 10 exist regarding the extent to which Mr. Osseily was portrayed as an agent of a foreign power,
 11 whether the primary purpose of the electronic surveillance was to obtain evidence of domestic
 12 criminal activity or foreign intelligence information, whether the government made the required
 13 certifications in the FISA application, and whether it properly obtained extensions of FISA orders.
 14          D.      The Fourth And Fifth Amendments Entitle Mr. Osseily To Disclosure Of The

 15                  Government’s Surveillance Techniques.

 16          Disclosure of the surveillance techniques that the government used to carry out its FISA

 17 surveillance is essential to Mr. Osseily’s due process rights. Due process requires that criminal
 18 defendants have a meaningful opportunity to suppress the fruits of illegally acquired evidence. See
 19 Wong Sun v. United States, 371 U.S. 471, 487-88 (1963); see also Jencks v. United States, 353
 20 U.S. 657, 671 (1957) (the government cannot invoke its privileges to “deprive the accused of
 21 anything which might be material to his defense”); United States v. U.S. Dist. Court (Keith), 407
 22 U.S. 297, 318-24 (1972) (compelling disclosure of surveillance transcripts in a national security
 23 case). Because Fifth Amendment due process protections apply in the pre-trial suppression
 24 context, circuit courts have held that the government must disclose information to a defendant that
 25 could affect the outcome of a suppression hearing. See United States v. Gamez-Orduno, 235 F.3d
 26 453, 461 (9th Cir. 2000).
 27          As the Supreme Court stated in Alderman, the defense is in a unique position to

 28 evaluate electronic surveillance and assess its relevance to the facts of a case. Alderman v. United
                                                       9
                  MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
Case 8:19-cr-00117-JAK Document 33 Filed 11/08/19 Page 11 of 11 Page ID #:144



  1 States, 394 U.S. 165, 182-84 (1969). As further stated there, “[a]dversary proceedings are a major
  2 aspect of our system of justice,” and therefore “[a]s the need for adversary inquiry is increased by
  3 the complexity of the issues presented for adjudication, and by the consequent inadequacy of ex
  4 parte procedures as a means for their accurate resolution, the displacement of well-informed
  5 advocacy necessarily becomes less justifiable.” Id. at 183-84. The Court’s ability to represent a
  6 defendant is limited by the fact that:
  7          [a]n apparently innocent phrase, a chance remark, a reference to what appears to be

  8          a neutral person or event, the identity of a caller or the individual on the other end

  9          of a telephone, or even the manner of speaking or using words may have special

 10          significance to one who knows the more intimate facts of an accused’s life.

 11 Alderman, 394 U.S. at 182. The defense perspective is especially critical in cases involving
 12 electronic surveillance as “the volume of the material to be examined and the complexity
 13 and difficulty of the judgments involved” requires the protections associated with the
 14 adversarial process. Alderman, 394 U.S. at 182 n.14. Due process requires broad
 15 disclosure under FISA.
 16          E.      The Federal Rules Of Criminal Procedure Entitle Mr. Osseily To Notice Of

 17                  The Government’s Surveillance Techniques.

 18          The Federal Rules of Criminal Procedure also support Mr. Osseily’s request for notice.

 19 Under Rule 16(a)(1)(B), Mr. Osseily is expressly entitled to discovery of his relevant recorded
 20 statements. Under Rule 16(a)(1)(E), Mr. Osseily is entitled to items “obtained from or belong[ing]
 21 to” him, as well as information “material to preparing the defense.” See id. Because notice of the
 22 government’s surveillance techniques is essential to Mr. Osseily’s ability to seek suppression, this
 23 information is plainly “material” under Rule 16(a)(1)(E)(i). See United States v. Soto-Zuniga, 837
 24 F.3d 992, 1000-01 (9th Cir. 2016).
 25 III.     CONCLUSION

 26          For the forgoing reasons, Mr. Osseily requests the disclosure of FISA materials.

 27
 28
                                                      10
                  MEMORANDUM IN SUPPORT OF MOTION TO DISCLOSE FISA-RELATED MATERIAL
